Citation Nr: 1411785	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-37 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for fibromyalgia. 

3.  Entitlement to service connection for chronic fatigue syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1989 to February 2009. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran's substantive appeal is not contained in the claims file.  However, the filing period for a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In this case, the RO did not raise the issue of timeliness.  Instead, the RO certified this matter to the Board and requested that the Veteran's representative complete VA Form 646.  Accordingly, VA has led the Veteran to believe that his service connection claims are on appeal.  Thus any issue of timeliness has been impliedly waived.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an eye condition, fibromyalgia, and chronic fatigue syndrome.  The Board finds that further development is needed for the Veteran's service connection claims.  

The Veteran was afforded a VA eye examination in November 2008.  The VA examiner could not provide a diagnosis without resorting to mere speculation.  However, subsequent private treatment records from April 2011 show a diagnosis and treatment for an eye condition.  Therefore, a new examination should be obtained to clarify whether the Veteran has an eye condition that is etiologically related to service.  

The Veteran should also be afforded new VA examinations for his chronic fatigue syndrome and fibromyalgia.  The Veteran attributes his fatigue and joint pain to military service in the Persian Gulf.  His DD-214 confirms service in Southwest Asia.  In December 2008, the Veteran underwent VA examinations for chronic fatigue syndrome and fibromyalgia.  The VA examiner could not provide a diagnosis for either disability at the time of the examination.  The examiner noted that the Veteran's joint pain and sleepiness is related to his service-connected low back, left foot, and right knee conditions but also noted that the Veteran has symptoms of fibromyalgia, including unexplained fatigue, sleep disturbance and musculoskeletal symptoms.  The Board finds that these examinations are inadequate.  The examiner offered inconsistent observations about joint pain and fatigue and did not opine as to whether the Veteran's symptoms are related to his Persian Gulf service or whether they were caused or aggravated by any service-connected disabilities.  Therefore, an examination and opinion are necessary to determine the etiology of his claimed conditions, including whether there are any current manifestations of an undiagnosed illness related to active military service in the Persian Gulf and whether chronic fatigue syndrome and fibromyalgia are secondary to his service connected disabilities.  38 C.F.R. §§ 3.159(c)(4), 3.317; see McClendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, treatment records pertaining to the Veteran's eye condition, fibromyalgia, and chronic fatigue syndrome, since May 2011 should be obtained. 

The Board notes that additional evidence has been received after the most recent statement of the case (SOC), including private treatment records from May 2011 and pending mail contained on Veterans Benefits Management System (VBMS).  On remand, the RO should review the entire claims file, and consider such evidence in issuing a supplemental statement of the case (SSOC). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for an eye condition, fibromyalgia, and chronic fatigue syndrome since May 2011.  After securing the necessary release, the RO should obtain and associate these records with the claims file.

2. Schedule the Veteran for an appropriate VA examination to address the current nature and likely etiology of any eye condition.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed eye condition is attributable to service.  All opinions expressed by the examiner should be accompanied by a complete rationale.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Schedule the Veteran for an appropriate VA examination to address the current nature and likely etiology of the Veteran's claimed conditions of chronic fatigue syndrome and fibromyalgia.  The claims folder should be made available to the examiner for review in conjunction with the examination.  

The examiner should provide a diagnosis for each condition found.  If chronic fatigue syndrome and/or fibromyalgia is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any condition(s) is etiologically related to military service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that chronic fatigue syndrome and/or fibromyalgia was caused or aggravated by any service connected low back condition, right knee condition, or left foot condition.  

If the Veteran's complaints of chronic fatigue syndrome and/or fibromyalgia cannot be attributed to any known clinical diagnosis, the examiner should identify such symptomatology and indicate whether it is at least as likely as not (50 percent probability or greater) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.  All opinions expressed by the examiner should be accompanied by a complete rationale

4. Thereafter, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case, addressing all the evidence of record, including recently submitted evidence.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


